Citation Nr: 1242976	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for back injury residuals.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for left upper extremity frostbite residuals.  

7.  Entitlement to service connection for right upper extremity frostbite residuals.

8.  Entitlement to service connection for left lower extremity frostbite residuals.  

9.  Entitlement to service connection for right lower extremity frostbite residuals.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for the issues on appeal.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran has not been shown to currently have back injury residuals, a left or right hand disorder, a left or right knee disorder, left or right upper extremity frostbite residuals, or left or right lower extremity frostbite residuals that are either causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Back injury residuals were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  A left hand disorder was not incurred in active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

3.  A right hand disorder was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

4.  A left knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

5.  A right knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

6.  Left upper extremity frostbite residuals were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

7.  Right upper extremity frostbite residuals were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

8.  Left lower extremity frostbite residuals were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

9.  Right lower extremity frostbite residuals were not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claims now before the Board, a July 2009 letter from the RO notified the Veteran of the information and evidence to substantiate his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The July 2009 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman.  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not been afforded a VA examination in connection with his claims seeking service connection (with the exception of the claims concerning bilateral hearing loss and tinnitus; these issues are addressed in the remand section below).  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards -"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").  In this case, the Board concludes that an examination is not needed concerning the claims for service connection because there is no medical or lay evidence showing that any of the claimed disorders were diagnosed during the veteran's period of active duty  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  The Board, however, has reviewed the Veteran's December 2008 claim (see VA Form 21-526); a January 2009 statement (see VA Form 21-4138), where the Veteran indicated that he was not being treated for any of his claimed disorders; an August 2009 written statement; September 2009 notice of disagreement (see VA Form 21-4138); and his VA Form 9, Appeal to the Board of Veterans' Appeals, dated in August 2010.  These statements, in part, include contentions by the Veteran that he was treated for frostbite while in the military, as well as for back, hands, and knee injuries which resulted when a M113 armored personnel carrier he was riding in went off a small bluff.  All of these statements, however, are entirely absent of any credible evidence that any of the currently claimed disorders are etiologically-related to his period of active service.  

The only possible evidence of record that could serve to establish the existence of a current disability or recurrent symptoms concerning the Veteran's claimed disorders comes as part of the Veteran's statements, where he contends he incurred frostbite and other injuries in service.  However, the Board is of the opinion that, if the mere act of completing and submitting such a statement were meant to satisfy the requirement of providing evidence of a current disability or recurrent symptoms of a disability, the statutory and regulatory language identified in McLendon would not read the way it does, and, in fact, would be unnecessary.  See Waters (VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.).  Accordingly, given the absence of any lay or medical evidence of a current disability or recurrent symptoms of a disability, the Board concludes that it is not necessary to obtain a medical examination or medical opinion in order to decide the service connection claims in this case.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Laws and Regulations/Factual Background/Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" disability, when certain conditions are met.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006); see Rose v. West, 11 Vet. App. 169, 171 (1998).  Under 38 C.F.R. § 3.303(b), there are two alternative methods of establishing service connection, chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495; see 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran submitted his claim seeking service connection for the multiple disorders now before the Board for appellate consideration in December 2008.  See VA Form 21-526.

Review of the Veteran's service treatment records shows that in the course of his October 1975 enlistment examination clinical evaluation was essentially normal.  Similarly, the Report of Medical Examination conducted in association with the Veteran's service separation, and dated in October 1981, shows that clinical evaluation was again, pertaining to the instant claimed disorders, evaluated as normal.  The Board does acknowledge that as part of a Report of Medical History completed by the Veteran in October 1981, he complained of "swollen or painful joints" (knees).  None of the service treatment records make mention of the Veteran's involvement in any M113 accident, or to any injuries or provided treatment resulting from any such accident.  

Post service records are limited to private medical records.  As noted above, the Veteran informed VA in January 2009 that he was not being treated for any of his claimed disorders.  These records, first dated in 2006 (approximately 25 years following the Veteran's separation from active duty), include a July 2006 office visit record where the Veteran complained of a left foot burning sensation.  A history of Type 2 diabetes was noted.  The supplied diagnoses included Type 2 diabetes mellitus and trigger finger left fourth.  A September 2006 medical report shows the Veteran complained of left hand pain and of occasional numbness down both arms.  He added these symptoms had been occurring for several months.  After examining the Veteran, the examiner supplied diagnoses of left hand pain and left trigger finger and possible cervical radiculopathy.  An October 2006 nerve conduction and "EMG" (electromyograph) testing report reveals that the Veteran gave a history of on and off numbness of his left hand.  He also complained of occasional right hand locking of his fingers.  The supplied diagnoses were bilateral cubital tunnel syndrome, no evidence of bilateral carpal tunnel syndrome, and no evidence of cervical radiculopathy.

Private medical office visit reports, dated in January 2007 and June 2008 show that examination of the Veteran's upper and lower extremities was found to be normal.  

In this case, post-service medical records do document complaints and treatment for various disorders, including left fourth trigger finger, bilateral cubital tunnel syndrome, and possible cervical radiculopathy (which was later ruled out).  The Board also notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr.  Here, the Veteran certainly can report that he was treated in-service for his claimed frostbite in 1980 at Fort Drum, New York.  See August 2009 letter.  He also, as part of that same letter, asserted that he incurred trigger finger syndrome in-service, as well as that he damaged his back and knees in 1980 in the above-referenced M113 accident.  

Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for either back injury residuals, a left or right hand disorder, a left or right knee disorder, left or right upper extremity frostbite residuals, and left or right lower extremity frostbite residuals.  

While the Veteran is competent to assert he was treated in-service for certain claimed problems, as noted, the service treatment records do not support his assertions.  As noted, the Veteran's October 1981 service separation medical examination is silent for any of his claimed disorders.  There is no indication in the record that the Veteran's service treatment records are incomplete.  Also, and of significant note, there is no medical opinion of record etiologically linking any of his claimed disorders to his service, to include the now present left fourth trigger finger.  

Although the Veteran believes he currently has the multiple disorders set out on the title page of this decision, and he is competent to provide evidence of his in-service experiences, the Board finds that these issues do not involve a simple diagnosis.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this respect, while the Veteran believes his currently-diagnosed trigger finger problems had their onset during service, he is not competent to provide a diagnosis of a specific type of hand disorder because that is a medical matter that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  There is no indication in the record that the Veteran is either a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Thus, lay assertions of record with regard to whether the Veteran's currently diagnosed left fourth trigger finger disorder is etiologically related to his active service are not competent or sufficient.

There is also no medical evidence of any post-service diagnosis of either back injury residuals, a left or right hand disorder (with the exception of the left fourth trigger finger), a left or right knee disorder, left or right upper extremity frostbite residuals, and left or right lower extremity frostbite residuals in this case, and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record is devoid of a finding that the Veteran currently has either back injury residuals, a left or right hand disorder, a left or right knee disorder, left or right upper extremity frostbite residuals, and left or right lower extremity frostbite residuals (with the exception of the left fourth trigger finger) for which benefits are being claimed, or that such claimed disabilities have been shown by credible medical evidence to have been diagnosed during the course of the appeal.  McClain.

In summary, the record contains no competent evidence linking either a current diagnosis concerning the Veteran's back, hands, knees, or upper or lower extremities to the Veteran's military service.  The Board again observes that the Veteran did not seek service connection until 2008, and that no post service treatment is shown until 2006.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed disorders, because the competent evidence does not reveal a nexus between the Veteran's military service and any of the claimed disorders.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  The Board again notes that neither of the claimed disorders (except for a left finger disorder) are presently shown to be manifested.  See Gilpin, Degmetich, Brammer.

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claims in this case, and service connection for either back injury residuals, a left or right hand disorder, a left or right knee disorder, left or right upper extremity frostbite residuals, and left or right lower extremity frostbite residuals must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert.


ORDER

Entitlement to service connection for back injury residuals, a left or right hand disorder, a left or right knee disorder, left or right upper extremity frostbite residuals, and left or right lower extremity frostbite residuals is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims seeking service connection for bilateral hearing loss and tinnitus so that he can be afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because they were incurred during service.  He has specifically asserted that he has suffered from these two claimed disorders since service.  See August 2009 letter.  The Veteran also, as part of an August 2009 VA audio examination, commented that he was exposed to acoustic trauma during his military service, and that he was not exposed to recreational noise exposure after his service discharge.  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was afforded a VA audio examination in August 2009.  The Veteran reported a history of being exposed to acoustic trauma while in the military.  The examination report reflects that the examiner reviewed the claims file, to include medical records.  After examining the Veteran, which revealed that the Veteran did not have left or right ear hearing loss, as defined by VA (see 38 C.F.R. § 3.385), the examiner opined that neither bilateral hearing loss nor tinnitus was caused by or the result of in-service acoustic trauma.  She added that both the Veteran's service entrance and separation examination reports showed normal bilateral hearing, even though the Veteran may have been exposed to some acoustic trauma.  The examining audiologist also commented that there was no mention of tinnitus in the service treatment records.  

The Veteran recently submitted to VA, with a waiver of RO initial consideration of this evidence, an October 2012 private audiology letter and report.  The audiology report shows that the Veteran has bilateral hearing loss, as defined by VA.  The letter, from J.D., shows that the examining audiologist did not have an opportunity to review military records (i.e., service treatment records) associated with the Veteran's military service.  The Veteran informed her he was exposed to acoustic trauma in the military, to include being in very close proximity to an explosion in basic training.  He added he suffered from constant tinnitus since that time.  The Veteran also informed the private audiologist that he had no post service noise exposure, as he worked as a security guard in a quiet environment.  J.D. opined that it was more likely than not that the Veteran's bilateral hearing loss and tinnitus was related to his military noise exposure, and that it may have worsened while he was a civilian.  She based her opinion on the history provided by the Veteran, the hearing loss configuration, and the onset of tinnitus.  

As noted, the private audiologist, J.D., in October 2012, did not have an opportunity to review the Veteran's claims folder in association with the examination.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon, at 81 (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  As such, in light of the fact that current diagnoses of bilateral hearing loss (for VA purposes; see 38 C.F.R. § 3.385) and tinnitus are of record, and, in addition, because the private examiner in October 2012 did not have an opportunity to review the Veteran's prior medical treatment (to include his service treatment records; see Green), the Board finds that additional development regarding the Veteran's service connection claims, in the form of an audio examination is necessary.

The Board also notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA audio examination.  The examiner must review the claims file, to include a copy of this remand, and provide an opinion on the following:

(i)  While the service treatment records, to include the examinations at the time of service entrance and separation, do not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his bilateral hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (to include the October 2012 private audio report/letter), and statements.  In-service noise exposure is conceded.

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.




The examiner must provide a rationale for the opinions expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2012).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


